Citation Nr: 0911319	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-43 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for congestive heart 
failure, anasarca, and edema, to include as a result of 
exposure to Agent Orange.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with bronchitis, to include as a 
result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
sleep apnea, congestive heart failure (with anasarca and 
edema), and COPD.

The Veteran testified before the undersigned at a hearing at 
a satellite office of the RO in May 2006.  A transcript of 
the hearing is of record.  

This case was remanded in December 2006 for additional 
development.  The requested development has been completed.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam.

2.  The Veteran's current sleep apnea is not etiologically 
related to active military service, including exposure to 
herbicides.

3.  The Veteran's current CHF is not etiologically related to 
active military service, including exposure to herbicides.

4.  The Veteran's current COPD is not etiologically related 
to active military service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service, to 
include as the result of herbicide exposure therein.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).

2.  Congestive heart failure (with anasarca and edema) was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service, to include as the 
result of herbicide exposure therein.  38 U.S.C.A. §§ 1110, 
1116; 38 C.F.R. § 3.303, 3.307, 3.309.

3.  COPD was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service, to 
include as the result of herbicide exposure therein.  38 
U.S.C.A. §§ 1110, 1116; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duties to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).

VA provided the Veteran VCAA-required notice in 
correspondence sent in June 2003, August 2003, February 2007, 
and September 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.  
The February 2007 and September 2008 letters provided notice 
of the evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.

The only deficiency with regard to notice in this case is 
that it some portions were received following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in November 2008 and 
December 2008 supplemental statements of the case (SSOCs).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and post-service VA medical 
treatment records.  The Veteran was also afforded a VA 
examination in connection with his claim.  There are no 
outstanding records of which the Board is aware.  

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  A disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.309.

A "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran from 
establishing direct service connection.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records show no diagnosis or treatment for 
sleep apnea, CHF, or COPD.  No complaints of breathing 
difficulties, chest pain, or sleep problems were noted.  The 
April 1969 separation examination showed that the Veteran's 
lungs, chest, and heart were all normal.  The Veteran also 
denied any symptoms of chest pain, shortness of breath, or 
trouble sleeping on his April 1969 Report of Medical History.

Post-service private treatment records show the Veteran 
underwent a cardiac catherization procedure in October 1999.  
The discharge summary report shows the Veteran first noted 
symptoms of dyspnea in February 1999, when he developed a 
flu-like syndrome.  He was noted to have a 90-pack year 
history of smoking which he reportedly had stopped at that 
time.  He was noted to have done well for a period of time, 
but then redeveloped dyspnea on exertion.  He was also 
treated for asthma, with little improvement.  

Additional private records indicate that the Veteran did not 
seek medical care again until February 2003 when he had to be 
hospitalized and intubated due to symptoms of cor pulmonale, 
with hypoxia, respiratory failure with carbon dioxide 
narcosis and acidosis, and marked cardiomegaly.  A March 2003 
hospital discharge summary shows diagnoses of severe right-
sided heart failure and anasarca secondary to pulmonary 
hypertension; COPD and chronic bronchitis; coronary artery 
disease; and exogenous obesity.  Clinical notes from 
additional private treatment in March 2003 reflect a 
diagnosis of advanced COPD related to smoking; with heart 
failure symptoms and sleep apnea.  

In an August 2003 statement submitted in support of his 
claim, the Veteran indicated that he was treated for rashes, 
breathing problems, and pneumonia-type symptoms on more than 
one occasion during service.  He also wrote that his current 
lung disorder was similar to alveolar soft part sarcoma 
(which is a disease associated with exposure to certain 
herbicide agents).

VA outpatient treatment records show current treatment for 
the claimed disorders.  Of note is a March 2005 VA cardiology 
consultation reportedly showing that morbid obesity was the 
"central problem" with respect to cor pulmonale/OSA 
(obstructive sleep apnea).  Some VA outpatient treatment 
records reflect that the Veteran had a 60 pack year history 
of smoking, which ended in 1999.  

At a November 2003 Agent Orange examination, the Veteran 
reported a history of shortness of breath and obstructive 
sleep apnea since the 1960's while stationed in Vietnam.  He 
reported one hospitalization in Saigon for pneumonia.  He 
stated that his breathing difficulties continued while 
working as a civilian in Vietnam.  While working as a 
civilian, he was returned after one year as he was deemed 
unfit for extreme desert heat condition.  Following the 
clinical examination, the pertinent diagnoses included CHF, 
oxygen-dependent; obstructive sleep apnea; obesity; 
emphysema; cardiomegaly; and first degree AV block.  No 
opinion on etiology was provided.  

The Veteran was awarded Social Security Administration (SSA) 
benefits for a primary diagnosis of chronic pulmonary 
insufficiency and a secondary diagnosis of obesity and 
hyperalimenation.  These disabilities were noted to have 
begun in February 2003.

In a letter dated in June 2003, Dr. A., the Veteran's private 
physician, wrote he had treated the Veteran for over 20 
years.  His diagnoses included chronic obstructive pulmonary 
disease with chronic bronchitis; sleep apnea with secondary 
pulmonary hypertension; congestive heart failure, secondary 
to the sleep apnea with secondary pulmonary hypertension; and 
anasarca and edema, secondary to the above.  

Dr. A. further noted that the Veteran had been in Vietnam for 
April 1, 1966 to April 1975, which included three years with 
the Navy, and the remaining years as a Department of Defense 
employee.  He opined, "[D]ue to this long period in Vietnam 
I feel, more likely than not, that exposure to 'Agent Orange' 
has contributed to his lung problems."

At the May 2006 hearing, the Veteran testified that his 
breathing symptoms began after service, and COPD and sleep 
apnea were first diagnosed in 2003.  He stated that the COPD 
and sleep apnea caused his heart condition.  He further 
acknowledged that his claimed conditions were not of the sort 
for which presumptive service connection was recognized.  He 
argued, however, that due to the length of time he was in 
Vietnam, it was likely that the Agent Orange affected his 
lungs and otherwise caused all of his current claimed 
disorders.  He also stated that his physician, a general 
practitioner, opined as to the possibility of such a causal 
relationship.  

The Veteran was evaluated at a VA examination in December 
2007.  The examiner indicated that she had reviewed the 
claims file.  She noted that the Veteran began smoking in 
Vietnam and continued to smoke one to one and a half packs 
per day for 30 years, quitting sometime in the 1990's.  
Following a detailed review and summary of the Veteran's 
pertinent medical history, the examiner opined that the 
congestive heart failure was caused by the severe COPD, 
complicated by pulmonary hypertension and cor pulmonale.  She 
opined further that the obstructive sleep apnea was not 
caused by exposure to Agent Orange, but rather was a result 
of the Veteran's morbid obesity and long use of tobacco.  

In an October 2008 addendum, the VA examiner further opined 
that it was less likely as not that the Veteran's severe COPD 
was related to his period of military service, including 
exposure to herbicides such as Agent Orange; but rather that 
the COPD was secondary to his 30-year use of tobacco.  The 
examiner noted that although the Veteran started smoking upon 
entering service, he continued to use tobacco for 26 years 
after discharge.

The Veteran also submitted three internet articles that 
generally discussed COPD; the health effects of dioxin; and 
chemical effects of exposure to Agent Orange and its 
potential to cause heart and lung disability.  

In March 2003, a coworker submitted a lay statement in which 
she attested to having known the Veteran for at least 30 
years, during which he always had breathing problems.  The 
Veteran's daughter attested that her father had a long 
history of shortness of breath and a lack of energy.  
Finally, the Veteran's friend indicated that he had known the 
Veteran since 1977, and the Veteran always had shallow 
breathing and snored heavily.

Analysis

The Veteran contends he is entitled to service connection for 
sleep apnea, CHF (with anasarca and edema), and COPD, to 
include as secondary to Agent Orange exposure.

The Veteran's DD 214 reflects service in Vietnam.  It is 
therefore presumed that he was indeed exposed to an herbicide 
agent such as Agent Orange during his service in Vietnam.  
See 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection on a presumptive basis, is only warranted 
for a specific list of diseases set forth under 38 C.F.R. § 
3.309(e).  Sleep apnea, CHF (with anasarca and edema), and 
COPD are not listed under the special herbicide exposure 
presumption for Veterans with certain Vietnam service.  38 
C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Thus, there is no basis upon which to presume that the 
Veteran's sleep apnea, CHF (with anasarca and edema), and 
COPD were incurred in or aggravated during military service 
due to herbicide exposure. See 3.303, 3.307, 3.309 (2008).

Having ruled out service connection on a presumptive basis, 
the Board must consider whether there is proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

As shown, there is current clinical evidence of all three 
claimed disabilities.  The next question then, is whether 
there is a competent medical evidence of a relationship or 
nexus between the current disabilities and military service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
respect, there are both positive and negative medical 
opinions of record.

Dr. A., links the Veteran's "long period in Vietnam" to his 
current lung problems.  However, Dr. A. does not appear to 
make any distinction between the Veteran's three years of 
military service (during which he is presumed to have been 
exposed to herbicides) and the remaining six years spent in 
Vietnam as a civilian.  In the manner in which the opinion is 
written, Dr. A. has not provided a etiological link between 
the Veteran's current lung problems and military service, 
specifically; but rather between the entire 9-year period in 
Vietnam and the current lung problems.  

More significantly, Dr. A. did not address the Veteran's long 
history of tobacco use or his marked obesity (both of which 
are noted by other medical personnel to be a significant 
factor in his lung conditions).  Because the opinion did not 
consider significant facts, it is of limited probative value.

His opinion did not provide any comment on the etiology of 
the Veteran's CHF or sleep apnea. 

The internet articles similarly do not reflect any 
consideration of the impact of the long history of smoking or 
obesity.  Generic medical literature, which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case, does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  In 
this case, the scientific literature submitted by the Veteran 
only raises the possibility that there may be some 
relationship between Agent Orange exposure and his claimed 
disorders.  

Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.   Mattern 
v. West, 12 Vet. App. 222, 228 (1999) (holding that)  In this 
case, the medical opinion and literature are of limited 
probative value because the fail to consider significant 
facts, namely the history of smoking and obesity.

The only other medical opinion in the record, which addresses 
the issue of etiology in the Veteran's specific case, is the 
VA examiner's opinion, which does not support a causal link 
between Veteran's sleep apnea, COPD, CHF and military 
service, including presumed herbicide exposure therein.  The 
Board assigns greater probative weight to the VA opinion 
because it was based upon a comprehensive review of the 
claims folder and was supported with clinical data and a 
rationale.  The VA opinion is also the only medical opinion 
of record to address whether there is an etiological link 
between the current CHF and the Veteran's military service.  
As noted, the examiner opined that such an etiological link 
did not exist.

There is nothing else in the claims file, other than the 
Veteran's contentions, which would tend to establish that 
presumed herbicide exposure caused his obstructive sleep 
apnea, CHF with anasarca and edema, and COPD.  His 
contentions as to the etiology of these disorders are not 
entitled to any probative weight, as the record does not show 
that he has received the requisite formal medical training 
and accreditation necessary to make medical diagnoses or 
present opinions regarding issues of medical causation and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Veteran has submitted lay statements reporting a long 
history of lung symptoms.  These statements report symptoms 
after service, and do not provide evidence that the symptoms 
began in service.  The Veteran has at times reported that 
breathing problems began in service, but his testimony places 
the onset of symptoms after service.  The contemporaneous 
evidence includes negative service treatment records and a 
normal examination and history at the time of service 
separation.  The contemporaneous record and the Veteran's 
hearing testimony weight the evidence against finding a 
continuity of symptomatology beginning in service.  There is 
also no competent medical evidence of a direct link between 
current lung disease and service.

There is evidence that the Veteran began smoking in service 
and that lung disease has been linked to smoking.  
Compensation, however, is not payable for disability 
resulting from the use of tobacco products.  38 U.S.C.A. 
§ 1103 (West 2002).

The preponderance of the competent medical evidence is 
against a finding that the Veteran's current disabilities 
were caused or aggravated by active military service, 
including presumed exposure to herbicides while in Vietnam.  
Service connection is therefore denied.  38 U.S.C.A. 
§ 5107(b).













							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for sleep apnea, to include as a result of 
exposure to Agent Orange, is denied.

Service connection for CHF with anasarca and edema, to 
include as a result of exposure to Agent Orange, is denied.  

Service connection for COPD with bronchitis, to include as a 
result of exposure to Agent Orange, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


